Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2021 has been entered.


EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Aldo Martinez Reg. # 61357 on 10/25/2021.
The application has been amended as follows:

Claims 1-15. (Canceled)


a measurement circuit configured to provide first and second measure signals each one indicative of the AC electric voltage based on a first capacitive coupling between the measurement circuit and the first wire and on a second capacitive coupling between the measurement circuit and the second wire that is independent from the first capacitive coupling, the first and second measure signals depending on capacitance values of the first and second capacitive couplings; [[and]]
a controller configured to:
determine said capacitance values of the first and second capacitive couplings according to the first and second measure signals, and 
determine an amplitude of the AC electric voltage according to the first or second measure signal, and to the capacitance values of the first and second capacitive couplings; and
first and second capacitive elements configured to perform said first and second capacitive couplings, 
wherein said first and second capacitive elements comprise at least a portion of said first and second wires, and
wherein said measurement circuit further comprises first and second input capacitive elements electrically coupleable to the first and second capacitive elements, respectively, the first and second capacitive elements and, respectively, the first and second input capacitive elements defining, when coupled to each other, an impedance voltage divider providing said first measure signal from said AC electric voltage, the first measure signal being in phase with respect to said AC electric voltage.

Claims 18-19.    

Claim 20.    The meter apparatus according to claim [[18]] 16, wherein said measurement circuit further comprises further first and further second capacitive elements electrically coupleable to the first and second capacitive elements, respectively, the first and second capacitive elements and, respectively, the further first and further second capacitive elements defining, when coupled to each other, an impedance voltage divider providing said second measure signal from said AC electric voltage, the first and second measure signals being in phase with respect to each other.

Claim 21.    The meter apparatus according to claim [[18]] 16, wherein said measurement circuit further comprises first and second circuit arrangements electrically coupleable to the first and second capacitive elements, respectively, the first and second capacitive elements and, respectively, the first and second circuit arrangements defining, when coupled to each other, a differentiator arrangement providing said second measure signal from said AC electric voltage.


Claim 23.    The meter apparatus according to claim [[18]] 16, wherein the first and second measure signals have a phase shift with respect to each 
determine said phase shift between the first and second measure signals, 
determine said capacitance values of the first and second capacitive couplings according to said phase shift between the first and second measure signals, and 
determine the amplitude of the AC electric voltage according to the first or second measure signal, and to the capacitance values of the first and second capacitive couplings.

Claim 29.    The meter apparatus according to claim [[18]] 16,
wherein said measurement circuit further comprises first and second electrically conductive layers configured to be provided on portions of the first and second wires, respectively, and 
wherein a portion of the first wire and the first electrically conductive layer thereon define said first capacitive element between the first wire and the measurement circuit, and a portion of the second wire and the second electrically conductive layer thereon define said second capacitive element between the second wire and the measurement circuit.

Claim 30.    A method for determining parameters of an AC electric signal in first and second wires, the AC electric signal comprising an AC electric current and an AC electric voltage, the method comprising:
providing first and second measure signals each one indicative of the AC electric voltage based on a first capacitive coupling between a measurement circuit and the first wire and on a second capacitive coupling between the measurement circuit and the second wire that is independent from the first capacitive coupling, the first and second measure signals depending on capacitance values of the first and second capacitive couplings; 
determining said capacitance values of the first and second capacitive couplings according to the first and second measure signals; and 
determining the amplitude of the AC electric voltage according to the first or second measure signal, and to the capacitance values of the first and second capacitive couplings;
providing first and second capacitive elements configured to perform said first and second capacitive couplings, 
wherein said first and second capacitive elements comprise at least a portion of said first and second wires, and
wherein said measurement circuit further comprises first and second input capacitive elements electrically coupleable to the first and second capacitive elements, respectively, the first and second capacitive elements and, respectively, the first and second input capacitive elements defining, when coupled to each other, an impedance voltage divider providing said first measure signal from said AC electric voltage, the first measure signal being in phase with respect to said AC electric voltage.

Reasons for Allowance
3.	Claims 16-17 and 20-30 are allowed.
Regarding claim 16 the prior art or record taken alone or in combination fail to teach or suggest a meter apparatus for determining parameters of an AC electric signal in first and second wires, the AC electric signal comprising an AC electric current and an AC electric voltage, the meter apparatus comprising: “first and second capacitive elements configured to perform said first and second capacitive couplings, 
wherein said first and second capacitive elements comprise at least a portion of said first and second wires, and
wherein said measurement circuit further comprises first and second input capacitive elements electrically coupleable to the first and second capacitive elements, respectively, the first and second capacitive elements and, respectively, the first and second input capacitive elements defining, when coupled to each other, an impedance voltage divider providing said first measure signal from said AC electric voltage, the first measure signal being in phase with respect to said AC electric voltage.. “in combination with all the other elements of claim 16.
Regarding claims 17 and 20-29 are allowed as they are dependent on claim 16.

Regarding claim 30 the prior art or record taken alone or in combination fail to teach or suggest a method for determining parameters of an AC electric signal in first and second wires, the AC electric signal comprising an AC electric current and an AC electric voltage, the method comprising: “wherein said first and second capacitive elements comprise at least a portion of said first and second wires, and
wherein said measurement circuit further comprises first and second input capacitive elements electrically coupleable to the first and second capacitive elements, respectively, the first and second capacitive elements and, respectively, the first and second input capacitive elements defining, when coupled to each other, an impedance voltage divider providing said first measure signal from said AC electric voltage, the first measure signal being in phase with respect to said AC electric voltage. “in combination with all the other elements of claim 30.

4	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101. The examiner can normally be reached 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy NGUYEN can be reached on (571)272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT J ANDREWS/Examiner, Art Unit 2868                                                                                                                                                                                                        
/LEE E RODAK/Primary Examiner, Art Unit 2868